Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a use is not a statutory class of invention. 
4.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The “use” claims being nonstautory, it is unclear if the claims are to denote a process characterized by definitive process steps.
In accordance with Office policy, claims 1-9 have not been further examined on the merits.
5.	Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Firstly, with respect to lines 5-8 of claim 10, the language, “is characterized bycomprises … the composition is at least 2:1”, is not grammatically correct and cannot be clearly understood.
Secondly, with respect to claim 10, the language, “said reaction mixture”, lacks antecedence basis.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2064567 A.
	GB 2064567 A discloses a polymerizable composition comprising a metal salt of a polymeric alcohol and a polyisocyanate, wherein the molar ratio of isocyanate groups to active hydrogen groups is at least 2:1.  See page 1, lines 19-29 and page 2, lines 4—8.
8.	Regarding claims 10-12, the prior art fails to disclose steps (b) and (c) of claim 10.
9.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/RABON A SERGENT/Primary Examiner, Art Unit 1765